DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 01/28/2022.
Reasons for Allowance
3.	Claims 12, 15-19 and 31-44 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to a systems, devices, and methods for use in the implementation of the human-computer interface tracking of user interactions with a user interface to mediate user manipulation of devices. Independent claim 12 identifies the distinct limitations “generate a grid of objects in three dimensional space, the grid being configured to have a predetermined density of objects, the predetermined density corresponding to an indication of granularity of the measure of reliability of the eye-tracker, generate a density control configured to allow modification of a value of the predetermined density of objects; present the grid of objects in three-dimensional space, and a graphical indicator at a first location, the graphical indicator configured to direct a point of focus of the user to the first location; present, via a display, at least one stimulus from the set of stimuli to the user; receive, from an eye-tracker, eye-movement signals generated by the user; determine, based on the presentation of the graphical indicator, an expected point of focus of the user; determine, based on the eye-movement signals, an actual point of focus of the user; compute, based on a comparison of the expected point of focus and the actual point of focus, a measure of claims 18 and 36 identify the distinct limitations 
“present a scaling-bias calibration stimulus configured to prompt a visual search by the user; receive, from the eye-tracker, a set of calibration eye-movement signals generated by the visual search by the user; determine, based on the set of calibration eye-movement signals, a first maximum and a first minimum gaze position of the user along a first axis; determine, based on the set of calibration eye-movement signals, a second maximum and a second minimum gaze position of the user along a second axis orthogonal to the first axis; and compute, based on the first maximum and first minimum gaze positions and the second maximum and the second minimum gaze positions, and the scaling-bias calibration stimulus, a measure of scaling and a measure of bias associated with a set of eye-movements of the user; automatically calibrate the eye-movement signals to generate a the-set of calibrated eye- movement signals being generated based on the measure of scaling and the measure of bias”. Independent claim 43 identifies the distinct limitations “extract a set of smooth-pursuit signals from the eye-movement signals, the smooth- pursuit signals indicating a trajectory of the point of focus of the eye of the user corresponding to the first location relative to the body of the user; receive, from a body-tracker, a trajectory of body movement of the user; determine, based on the eye-movement signals, a calculated trajectory of the point of focus of the user; determine, based on the first location relative to the user and the trajectory of body movement, an expected trajectory of the point of focus of the user; and determine, based on a comparison between the calculated trajectory and the expected trajectory, a measure of accuracy associated with the determination of point of focus of the user; automatically calibrate the eye-movement signals based on the measure of accuracy to generate a set of calibrated eye-movement signals”.
	The closest prior arts Hennessey et al. (US 2014/0320397 A1) and Parshionikar (US 2018/0364810 A1) all discussed in the Office action dated 07/28/2021, either singularly or in combination, fail to anticipate or render obvious the above limitations in combination with other claimed limitations in the manner defined in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693